DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 12-20 of U.S. Patent No. 11,192,496 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are each anticipated by a corresponding claim of the patent as follows:
With respect to claim 1:	Claim 1 of ‘496 claims limitations anticipating “a method for manufacturing a panel (preamble), the method comprising: providing an overlay material on a photoluminescent path segment (line 8) that is on a substrate (line 3), wherein the overlay material has a color that when combined with a color of the photoluminescent path segment is configured to match a color of the substrate so that the photoluminescent path segment becomes substantially invisible under an ambient photopic condition (lines 8-13) and wherein the overlay material is configured to render the photoluminescent path segment visible under an ambient mesopic or scotopic condition (lines 13-16)”.
With respect to claim 2:	Claim 2 of ‘896 claims “further comprising: forming two or more openings in the substrate (lines 1-2), wherein the photoluminescent path segment linearly extends between a pair of the two or more openings (claim 2 lines 2-4); and arranging one or more illumination devices in proximity to the two or more openings to illuminate endpoints of the photoluminescent path segment (lines 4-7)”.
With respect to claim 3:	Claim 3 of ‘896 claims “wherein arranging one or more illumination devices comprises arranging a fiber optic cable in proximity to the two or more openings (lines 1-3)”.
With respect to claim 4:	Claim 4 of ‘896 claims “wherein arranging one or more illumination devices comprises arranging a light-emitting diode (LED) in proximity to the two or more openings (lines 1-4)”.
With respect to claim 5:	Claim 5 of ‘896 claims “further comprising: arranging the two or more openings in a shape of an asterism or constellation (lines 1-3); and forming a plurality of photoluminescent path segments between different pairs of openings to thereby define a frame of the asterism or constellation (lines 3-6)”.
With respect to claim 6:	Claim 6 of ‘896 claims “wherein providing the overlay material on the photoluminescent path segment comprises providing an overlay material on a photoluminescent path segment that comprises strontium aluminate and an adhesive (lines 1-4)”.
With respect to claim 7:	Claim 7 of ‘896 claims “wherein providing the overlay material on the photoluminescent path segment comprises providing an overlay material on a photoluminescent path segment that comprises a mixture that comprises strontium aluminate, an adhesive, and a dopant (lines 1-4)”.
With respect to claim 8:	Claim 8 of ‘896 claims “wherein overlaying the photoluminescent path segment comprises facilitating charging of the photoluminescent path segment under the ambient photopic condition (lines 1-4)”.
With respect to claim 9:	Claim 12 of ‘896 claims limitations anticipating “a panel (preamble) comprising: an overlay material arranged on a photoluminescent path segment (line 9) that is on a substrate (line 4), wherein the overlay material has a color that when combined with a color of the photoluminescent path segment is configured to match the color of the substrate so that the photoluminescent path segment becomes substantially invisible under an ambient photopic condition (lines 10-15) and wherein the overlay material is configured to render the photoluminescent path segment visible under an ambient mesopic or scotopic condition (lines 15-18)”.
Claim 1 of ‘896 also claims limitations anticipating “a panel (preamble) comprising: an overlay material arranged on a photoluminescent path segment (line 8) that is on a substrate (line 3), wherein the overlay material has a color that when combined with a color of the photoluminescent path segment is configured to match the color of the substrate so that the photoluminescent path segment becomes substantially invisible under an ambient photopic condition (lines 8-13) and wherein the overlay material is configured to render the photoluminescent path segment visible under an ambient mesopic or scotopic condition (lines 13-16)”.
With respect to claim 10:	Claim 13 of ‘896 claims “further comprising: two or more openings formed in the substrate (lines 1-2), wherein the photoluminescent path segment corresponds to a straight path segment that extends between a pair of the two or more openings (lines 2-4); and one or more illumination devices arranged in proximity to the two or more openings to illuminate endpoints of the photoluminescent path segment (lines 4-7)”.
With respect to claim 11:	Claim 14 of ‘896 claims “wherein at least some of the one or more illumination devices correspond to a fiber optic cable (lines 1-3)”.
With respect to claim 12:	Claim 15 of ‘896 claims “wherein at least some of the one or more illumination devices correspond to a light-emitting diode (LED) (lines 1-3)”.
With respect to claim 13:	Claim 16 of ‘896 claims “wherein the two or more openings are arranged to define a shape of an asterism or a constellation (lines 1-3), wherein the panel further comprises a plurality of photoluminescent path segments between different pairs of openings to thereby form a frame of the asterism or the constellation (lines 3-6)”.
With respect to claim 14:	Claim 17 of ‘896 claims “wherein the photoluminescent path segment comprises a mixture of strontium aluminate and an adhesive (lines 1-3)”.
With respect to claim 15:	Claim 9 of ‘896 claims “wherein the substrate includes a honeycomb core (claim 9 lines 3-4)”.
With respect to claim 16:	Claim 10 of ‘896 claims “wherein the substrate comprises a polyvinyl fluoride (PVF) film (lines 1-4)”.
With respect to claim 17:	Claim 18 of ‘896 claims limitations anticipating “An aircraft comprising (preamble): at least on panel configured for attachment to an interior of a fuselage (lines 2-3), wherein the at least one panel comprises (lines 3-4): an overlay material arranged on a photoluminescent path segment (line 11) that is on a substrate (line 6), wherein the overlay material has a color that when combined with a color of the photoluminescent path segment is configured to match the color of the substrate so that the photoluminescent path segment becomes substantially invisible under an ambient photopic condition (lines 12-16) and wherein the overlay material is configured to render the photoluminescent path segment visible under an ambient mesopic or scotopic condition (lines 17-20)”.
With respect to claim 18:	Claim 19 of ‘896 claims “wherein the at least one panel further comprises: a plurality of openings arranged to define a shape of an asterism or constellation; and a plurality of photoluminescent path segments, wherein the plurality of photoluminescent path segments extend between different pairs of the plurality of openings to thereby form a frame of the asterism or the constellation (lines 1-8)”.
With respect to claim 19:	Claim 20 of ‘896 claims “wherein the at least one panel further comprises: an illumination device arranged in proximity to the plurality of openings to illuminate endpoints of the plurality of photoluminescent path segments (lines 1-5)”.

Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 11,192,496 B2 in view of Schalla et al. (US 20170142523 A1). 
With respect to claim 20:	Claim 18 of ‘496 claims limitations anticipating “the aircraft according to claim 17 (see above)”.
Claim 18 of ‘496 does not claim “wherein the substrate includes a honeycomb core that comprises a polyvinyl fluoride (PVF) film”.
However, Schalla teaches “wherein the substrate (200) includes a honeycomb core (222) that comprises a polyvinyl fluoride (PVF) film (paragraph 46)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to use the honeycomb core substrate comprising a PVF film taught by Schalla in order to create panels of consistent thickness, ensuring good fit and finish during installation (Schalla paragraph 55).

Status of Claims with Respect to the Prior Art
Claims 1-20 are not taught or reasonably suggested by the prior art.
The following is a statement of reasons for the indication that the claims are not rejectable over the prior art:  
With respect to claim 1:	The prior art of record does not teach or reasonably suggest a method for manufacturing a panel, the method comprising … wherein the overlay material has a color that when combined with the color of the photoluminescent material is configured to match the color of the substrate so that the path segment becomes substantially invisible under an ambient photopic condition and wherein the overlay material is configured to render the path segment visible under an ambient mesopic or scotopic condition along with the other limitations of the claim.
Salter et al. (US 2018/0272931 A1), considered the closest prior art, teaches a method from manufacturing a panel including photoluminescent path segments and an overlay configured to be rendered visible under ambient mesopic or scotopic conditions.  Salter does not teach that the overlay material has a color that when combined with the color of the photoluminescent material is configured to match the color of the substrate so that the path segment becomes substantially invisible under an ambient photopic condition.
Kashiwagi et al. (US 2013/0200413 A1), another close prior art, teaches a method of manufacturing a panel including photoluminescent segments which are hidden from view by an overlay material.  Kashiwagi does not teach that the overlay material has a color that when combined with the color of the photoluminescent material is configured to match the color of the substrate so that the path segment becomes substantially invisible under an ambient photopic condition; instead of matching the color of the substrate Kashiwagi hides the substrate and photoluminescent material by covering both up with the overlay.
Claims 2-8 inherit the subject matter from claim 1.
With respect to claim 9:	The prior art of record does not teach or reasonably suggest a panel comprising: … wherein the overlay material has a color that when combined with the color of the photoluminescent material is configured to match the color of the substrate  so that the path segment becomes substantially invisible under an ambient photopic condition and wherein the overlay material is configured to render the path segment visible under an ambient mesopic or scotopic condition along with the other limitations of the claim.
Salter et al. (US 2018/0272931 A1), considered the closest prior art, teaches a panel including photoluminescent path segments and an overlay configured to be rendered visible under ambient mesopic or scotopic conditions.  Salter does not teach that the overlay material has a color that when combined with the color of the photoluminescent material is configured to match the color of the substrate so that the path segment becomes substantially invisible under an ambient photopic condition.
Kashiwagi et al. (US 2013/0200413 A1), another close prior art, teaches a panel including photoluminescent segments which are hidden from view by an overlay material.  Kashiwagi does not teach that the overlay material has a color that when combined with the color of the photoluminescent material is configured to match the color of the substrate so that the path segment becomes substantially invisible under an ambient photopic condition; instead of matching the color of the substrate Kashiwagi hides the substrate and photoluminescent material by covering both up with the overlay.
Claims 10-16 inherit the subject matter from claim 9.
With respect to claim 17:	The prior art does not teach or reasonably suggest An aircraft comprising: at least on panel configured for attachment to an interior of a fuselage, wherein at least one panel of the plurality of panels comprises: … wherein the overlay material has a color that when combined with the color of the photoluminescent material is configured to match the color of the substrate so that the path segment becomes substantially invisible under an ambient photopic condition and wherein the overlay material is configured to render the path segment visible under an ambient mesopic or scotopic condition along with the other limitations of the claim.
Salter et al. (US 2018/0272931 A1), considered the closest prior art, teaches a panel including photoluminescent path segments and an overlay configured to be rendered visible under ambient mesopic or scotopic conditions.  Salter does not teach that the overlay material has a color that when combined with the color of the photoluminescent material is configured to match the color of the substrate so that the path segment becomes substantially invisible under an ambient photopic condition.
Kashiwagi et al. (US 2013/0200413 A1), another close prior art, teaches a panel including photoluminescent segments which are hidden from view by an overlay material.  Kashiwagi does not teach that the overlay material has a color that when combined with the color of the photoluminescent material is configured to match the color of the substrate so that the path segment becomes substantially invisible under an ambient photopic condition; instead of matching the color of the substrate Kashiwagi hides the substrate and photoluminescent material by covering both up with the overlay.
Claims 18-20 inherit the subject matter from claim 17.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J. LEE whose telephone number is (571)270-5721. The examiner can normally be reached 9-5 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL J LEE/Examiner, Art Unit 2875   

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875